IN THE UNITED STATES COURT OF APPEALS

                                 FOR THE FIFTH CIRCUIT

                                  _____________________

                                       No. 99-31181
                                     Summary Calendar
                                  _____________________


       ERIC L. MOORE,

                                                           Plaintiff-Appellant,

                                             versus

       CHARLES W. HOPPER; DANIEL P. MERIAM;
       STEPHEN W. PRATOR; CITY OF SHREVEPORT,

                                                           Defendants-Appellees.

           _______________________________________________________

                   Appeal from the United States District Court for
                          the Western District of Louisiana
                              (USDC No. 97-CV-2104)
           _______________________________________________________
                                  August 11, 2000

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

       Eric Moore appeals the grant of summary judgment on his discrimination claim against

Charles Hopper, Daniel Meriam, Stephen Prator and the City of Shreveport, Louisiana. We



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
affirm.

          Moore has not submitted any competent evidence to establish a prima facie case of

discriminatory treatment. Moore’s summary judgment affidavits rely solely on conclusory

statements that white officers received preferential treatment. None of the affidavits contain any

testimony that would be admissible to establish differential treatment. Several of these affidavits

contain stories that are not based upon personal knowledge and therefore are not competent

evidence of the events described. The stories also do not relate differential treatment under nearly

identical circumstances as required to establish differential treatment. Mayberry v. Vought

Aircraft Co., 55 F.3d 1086, 1090 (5th Cir. 1995).

          The only evidence submitted to establish discrimination are that: 1) Moore is black; 2) the

events took place; 3) Moore thinks that Prator, Hopper and Meriam were motivated by racial

animus; and 4) other black officers believe that white officers receive preferential treatment. This

is simply not sufficient to create an inference of discrimination.

          Only adverse employment actions can form the basis for a claim under Title VII and 42

U.S.C. § 1983. Under § 1983, an investigation, a change in hours, and a rescinded reprimand do

not constitute adverse employment actions. Benningfield v. City of Houston, 157 F.3d 369, 376-7

(5th Cir. 1998). Because Moore’s demotion was rescinded and his promotion to sergeant was

granted with retroactive pay and seniority, there is no injury requiring judicial relief. Id. Title VII

only addresses ultimate employment decisions, such as hiring, firing, granting leave, promotion

and compensation. Mattern v. Eastman Kodak Co., 104 F.3d 702, 707-8 (5th Cir. 1997). Title

VII does not provide a remedy for disciplinary filings or reprimands by supervisors. Id. The lack

of adverse employment actions is fatal to most, if not all, of Moore’s complaints.


                                                   2
       The district court’s ruling that these events do not constitute a continuing violation is not

erroneous; therefore most of the events are subject to the defense of prescription, either under the

Louisiana one year prescription for § 1983 claims or for the failure to file an EEOC complaint

within 300 days for the Title VII claims. The continuing violation doctrine is an equitable

exception to the statute of limitations that arises “where the unlawful employment practice

manifests itself over time, rather than as a series of discrete acts.” Waltman v. International Paper

Co., 875 F.2d 468, 474 (5th Cir. 1989). To show a continuing violation, the plaintiff must “show

an organized scheme leading to and including a present violation.” Huckabay v. Moore, 142 F.3d

233, 239 (5th Cir. 1988). With the exception of the change in days off and the paddy

wagon/curfew duty assignment, each of the events is a discrete act relating to a specific infraction

by Moore. The only way to find an organized scheme is to assume a discriminatory motive,

which is not supported by any competent evidence.

       The only events which occurred within the prescription period were the rescinded

demotion, the alleged use of expunged information and the order of a 90 day evaluation which

never took place. As indicated above, none of these constitute an adverse employment action.

AFFIRMED




                                                  3